DETAILED ACTION

	This Office Action is in response to Applicant’s Amendment dated 5/11/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 9-11, 13-14 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)] as being anticipated by Huang et al [US 2018/0350723]
►	With respect to claim 1, Huang et al (figs 1-5, text [0001]-[0041]) discloses a method of forming a semiconductor device, comprising: 
	forming a semiconductor feature over a substrate (102, fig 1, text [0011)], the semiconductor feature comprising a conductive region (106); 
	forming a dielectric layer (114, fig 1, text [0011]) over the semiconductor feature; 
	patterning the dielectric layer to form a contact opening (116, fig 2, text [0020]) exposing a top surface of the conductive region; 
	forming a monolayer (120, fig 3, text [0023]) over the dielectric layer, the top surface of the conductive region remaining exposed; and 
	depositing a conductive material (text [0036]:  deposit metal to fill contact trench (116)) in the contact opening.
►	With respect to claim 2, Huang et al (figs 2-3) discloses wherein before forming the monolayer, the dielectric layer comprises an exposed surface comprising hydroxyl groups.
►	With respect to claim 3, Huang et al (text [0020]-[0022]) discloses before forming the monolayer, performing a chemical treatment on the dielectric layer.
►	With respect to claim 5, Huang et al (fig 3) discloses wherein after forming the monolayer (120, text 0023-0024), the top surface of the conductive region (106) remains free of the monolayer.
►	With respect to claim 6, Huang et al (text [0023])) discloses wherein the monolayer is chemically bonded to the dielectric layer (monolayer by ALD).
►	With respect to claim 9, Huang et al (figs 1-4, text [0001]-[0041]) discloses a method of forming a semiconductor device, comprising:
	forming a first dielectric layer (104, fig 1, text [0011]-[0014]) over a substrate (102); 
	forming a first opening (text [0016]) in the first dielectric layer to expose the substrate; 
	forming a first conductive feature (106, text [0105]-[0016]) in the first opening, the first conductive feature comprising a metal; 
	forming a second dielectric layer (114, fig 1, text [0011]) over the first dielectric layer and the first conductive feature, wherein upon forming the second dielectric layer, the second dielectric layer has a first concentration of exposed hydroxyl groups (text [0022]:  low-k dielectric including Si, O, C & H after etching includes  -OH group); 
	forming a second opening (116, fig 2, text [0020]) in the second dielectric layer to expose the first conductive feature; 
	flowing a monolayer precursor over the second dielectric layer to form a monolayer (120, fig 3,  text [0023]) over the second dielectric layer, wherein upon forming the monolayer, the second dielectric layer has a second concentration of exposed hydroxyl groups, the second concentration being less than the first concentration; and 
	flowing a metal precursor over the second dielectric layer to deposit a metal feature (122, fig 4, text [0028] and [0036]) into the second opening and over the first conductive feature.
►	With respect to claim 10, Huang et al discloses, before flowing the monolayer precursor, performing a chemical treatment (text [0022]-[0023]: wet cleaning process), after performing the chemical treatment the second dielectric layer  having a third concentration of exposed hydroxyl groups, the third concentration being greater than the first concentration (additional dangling bond of -OH formed on sidewall surface)
►	With respect to claim 11, Huang et al (text [0019) discloses the second dielectric layer comprises silicon oxide.
►	With respect to claim 13, Huang et al (text [0028]) discloses the metal feature comprises tungsten.
►	With respect to claim 14, Huang et al (figs 2-3) discloses the monolayer precursor (120, text [0024]-[0026]) reacts with exposed hydroxyl groups.
►	With respect to claim 16, Huang et al (text [0025]) discloses the monolayer precursor is an organic molecule.
Claims 1-9, 11, 13-16, 21, 23-24 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kung et al [US 2020/0043477].

►	With respect to claim 1, Kung et al (figs 1A-8E’, text [0001]-[[0102])  discloses a method of forming a semiconductor device, comprising: 
	forming a semiconductor feature (fig 1A) over a substrate (102), the semiconductor feature comprising a conductive region (124); 
	forming a dielectric layer (126, fig 1B) over the semiconductor feature; 
	patterning the dielectric layer to form a contact opening (127,  fig 1B) exposing a top surface of the conductive region; 
	forming a monolayer (130, fig 1D) over the dielectric layer, the top surface of the conductive region remaining exposed; and 
	depositing a conductive material (132, fig 1E) in the contact opening.
►	With respect to claim 2, Kung et al (fig 3A-3B) discloses wherein before forming the monolayer (fig 3A), the dielectric layer (126) comprises an exposed surface comprising hydroxyl groups.
►	With respect to claim 3, Kung et al (fig 3A, text [0037]-[0038]) discloses before forming the monolayer, performing a chemical treatment on the dielectric layer.
► 	With respect to claim 4, Kung et al (fig 3A, text [0038]) wherein performing the chemical treatment increases a concentration of hydroxyl groups on a top surface of the dielectric layer.
►	With respect to claim 5, Kung et al (fig 1D) discloses wherein after forming the monolayer (130, the top surface of the conductive region remains free of the monolayer.
►	With respect to claim 6, Kung et al (fig 3A-3B) discloses the monolayer is chemically bonded to the dielectric layer.
► 	With respect to claim 7, Kung et al (fig 3B) discloses:  before forming the mononolayer, a top surface of the dielectric layer having a first contact angle with water (top surface of layer 126 having -OH that would have hydrophilic characteristic thus a small contact angle with water); and after forming the monolayer, a top combined surface of the dielectric layer and the monolayer having a second contact angle with water, the second contact angle with water being greater than the first contact angle (fig 3B, text [0039]:  top combined surface of the first dielectric layer 126 and the monolayer 130 having hydrophobic characteristic thus a larger contact angle with water).
► 	With respect to claim 8, Kung et al (fig 5B, text [0071]-[0073]) discloses wherein after depositing the conductive material (132), a top surface of the monolayer remains free of the conductive material.
►	With respect to claim 9, Kung et al (figs 1A-8E’, text [0001]-[[0102])  discloses a method of forming a semiconductor device, comprising:
	forming a first dielectric layer (122, fig 1A ) over a substrate (102/104/110/114/116); 
	forming a first opening (text [0029]:  opening in the dielectric 122 where metal layer 124 and barrier 123 are formed in the dielectric layer ) in the first dielectric layer to expose the substrate (see fig 1A); 
	forming a first conductive feature (123/124, text [0029]) in the first opening, the first conductive feature comprising a metal; 
	forming a second dielectric layer (126, fig 1B & 3A)  over the first dielectric layer and the first conductive feature, wherein upon forming the second dielectric layer, the second dielectric layer has a first concentration of exposed hydroxyl groups; and forming a second opening (116, fig 2, text [0020]) in the second dielectric layer to expose the first conductive feature; 
	flowing a monolayer precursor over the second dielectric layer to form a monolayer (130, fig 1C/1D/3B], text [0034]-[0038]) over the second dielectric layer, wherein upon forming the monolayer, the second dielectric layer has a second concentration of exposed hydroxyl groups, the second concentration being less than the first concentration; and 
	flowing a metal precursor over the second dielectric layer to deposit a metal feature (132, fig 1E, text [0056]-[0057]) into the second opening and over the first conductive feature.
►	With respect to claim 11, Kung et al (fig 3A) discloses the second dielectric layer comprises silicon oxide.
► 	With respect to claim 13, Kung et al (text [0057]) discloses the metal feature comprises tungsten.
► 	With respect to claim 14, Kung et al (fig 3A-3B) discloses the monolayer precursor react with exposed hydroxyl group.
► 	With respect to claim 15, Kung et al (fig 3B) discloses the monolayer precursor is attracted to exposed hydroxyl groups without bonding (molecules of the monolayer precursor are attracted to exposed hydroxyls groups without bonding to each other)
► 	With respect to claim 16, Kung et al (text [0041]) discloses the monolayer precursor is an organic molecule.
►	With respect to claim 21, Kung et al (figs 1A-8E’, text [0001]-[0102]) discloses the claimed method of forming a semiconductor device, the method comprising: 
	forming a first dielectric layer (126, figs 3A/5A) over a second dielectric layer (122), a conductive feature (123/124) being embedded in the second dielectric layer, wherein upon forming the first dielectric layer, the first dielectric layer has a first concentration of exposed hydroxyl groups; and patterning an opening in the first dielectric layer to expose the conductive feature; 
	forming a hydrophobic layer (130, fig 3B/5A) over the first dielectric layer, the hydrophobic layer comprising a first portion along a top surface of the first dielectric layer and a second portion along sidewalls of the opening; 
	selectively depositing a conductive material (132, fig 5B, text [0073]) in the opening and over the conductive feature; 
	removing the first portion of the hydrophobic layer (fig 5E); and 	forming metallization layers of an interconnect structure (142) over and electrically connected to the conductive material.
►	With respect to claim 23, Kung et al (figs 3A-3B) discloses the hydrophobic layer (130) comprises chemically bonding hydrophobic groups to the first dielectric (126)
►	With respect to claim 24, Kung et al (fig 3B, text [0039]-[0052]) discloses the hydrophobic layer comprising hydrophobic molecules disposed over and attracted to exposed hydroxyl group of the first dielectric layer.
Claims 1-7, 9, 11-14, 16 are rejected under 35 U.S.C. 102 as being anticipated Khaderbad et al [US 2019/0164817]
►	With respect to claim 1, Khaderbad et al (figs 1-44, text [0001]-[0095]) discloses a method of forming a semiconductor device, comprising: 
	forming a semiconductor feature over a substrate (50, fig 15B), the semiconductor feature comprising a conductive region (94); 
	forming a dielectric layer (102, fig 16B) over the semiconductor feature; 
	patterning the dielectric layer to form a contact opening (108, fig 16B]) exposing a top surface of the conductive region; 
	forming a monolayer (129, fig 19B, text [0061]) over the dielectric layer, the top surface of the conductive region remaining exposed; and 
	depositing a conductive material (112, fig 19B) in the contact opening.
►	With respect to claim 2, Khaderbad  et al (fig 20) discloses wherein before forming the monolayer, the dielectric layer (200, text [0064]) comprises an exposed surface comprising hydroxyl groups.
►	With respect to claim 3, Khaderbad et al discloses before forming the monolayer, performing a chemical treatment on the dielectric layer.

►	With respect to claim 5, Khaderbad et al (fig 19B) discloses wherein after forming the monolayer (129), the top surface of the conductive region (106) remains free of the monolayer.
►	With respect to claim 6, Khaderbad et al (fig 20) discloses wherein the monolayer is chemically bonded to the dielectric layer (monolayer by ALD).
► 	With respect to claim 7, Khaderbad et al (fig 19B & 20, text [0061]) discloses:  before forming the mononolayer, a top surface of the dielectric layer having a first contact angle with water (top surface of layer 102 thus 200) having -OH that would have hydrophilic characteristic thus a small contact angle with water); and after forming the monolayer, a top combined surface of the dielectric layer and the monolayer having a second contact angle with water, the second contact angle with water being greater than the first contact angle (fig 19B & 20, text [0061]):  top combined surface of the first dielectric layer 102 thus 200 and the monolayer 129 having hydrophobic characteristic thus a larger contact angle with water).
►	With respect to claim 9, Khaderbad et al (figs 1-44, text [0001]-[0095]) discloses a method of forming a semiconductor device, comprising:
	forming a first dielectric layer (88, fig 13B) over a substrate (50); 
	forming a first opening (90, fig 14B) in the first dielectric layer to expose the substrate; 
	forming a first conductive feature (94, fig 15B, text [0053]) in the first opening, the first conductive feature comprising a metal; 
	forming a second dielectric layer (102 of fig 16B or 200 of fig 20) over the first dielectric layer and the first conductive feature, wherein upon forming the second dielectric layer, the second dielectric layer has a first concentration of exposed hydroxyl groups (fig 20); forming a second opening (108, fig 16B) in the second dielectric layer to expose the first conductive feature; 
	flowing a monolayer precursor over the second dielectric layer to form a monolayer (129, fig 19B  or 20) over the second dielectric layer, wherein upon forming the monolayer, the second dielectric layer has a second concentration of exposed hydroxyl groups, the second concentration being less than the first concentration (fig 20); and 
	flowing a metal precursor over the second dielectric layer to deposit a metal feature (112, fig 19B]) into the second opening and over the first conductive feature.
►	With respect to claim 11, Khaderbad et al (text [0054] & [0049]) discloses the second dielectric layer comprises silicon oxide.
►	With respect to claim 12, Khaderbad et al discloses teaches using the metal precursor (material for forming metal 112) has a first selectivity for the metal as compared to the second dielectric layer (102/88/87) before the flowing the monolayer precursor, wherein the metal precursor has a second selectivity for the metal as compared to the second dielectric layer after the flowing the monolayer precursor, the second selectivity being greater than the first selectivity (text [0056] & [0061]).
►	With respect to claim 13, Khaderbad et al (text [0058]) discloses the metal feature comprises tungsten.
►	With respect to claim 14, Khaderbad et al (fig 20) discloses the monolayer precursor  reacts with exposed hydroxyl groups.
►	With respect to claim 16, Khaderbad et al (fig 20]) discloses the monolayer precursor is an organic molecule.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al [US 2018/0350723] in view of Kung et al [US 2020/0043777].
►	With respect to claims 21-22, Huang et al (figs 1-6, text [0001]-[0102]) discloses a method of forming a semiconductor device, the method comprising: 
	forming a first dielectric layer (114, fig 2) over a second dielectric layer (104), a conductive feature (106) being embedded in the second dielectric layer, wherein upon forming the first dielectric layer, the first dielectric layer has a first concentration of exposed hydroxyl groups; and patterning an opening in the first dielectric layer to expose the conductive feature; (text [0022]: low-k dielectric 114 including Si, O, C and H includes sidewall surface with -OH from low k dielectric layer 114);
	before forming a hydrophobic layer, performing a chemical treatment (text [0022]: wet cleaning process, surface of low-k dielectric 114 absorb water from solution of wet clean process so that dangling bonds such as -OH groups formed on sidewall surfaces), wherein upon performing the chemical treatment, the first dielectric layer has a second concentration of exposed hydroxyl group wherein the second concentration is greater than the first concentration (-OH groups formed on sidewall surface of the low k dielectric by absorbing water in wet clean process would provide the second concentration being greater than the first concentration)
	forming the hydrophobic layer (120, fig 3, text [0023]-[0024]) over the first dielectric layer, the hydrophobic layer comprising a second portion along sidewalls of the opening; 
	selectively depositing a conductive material (text [0036]:  deposit metal to fill contact trench 116 in the contact opening) in the opening and over the conductive feature.
	Huang et al does not expressly disclose forming the hydrophobic layer comprising a first portion along a top surface of the first dielectric layer; removing the first portion of the hydrophobic layer; forming metallization layers of an interconnect structure over and electrically connected to the conductive material.
	However, Kung et al teaches forming the hydrophobic layer (130, fig 5B) comprising the first portion along the top surface of the first dielectric layer (126); removing the first portion of the hydrophobic layer (fig 5E); forming metallization layers (142) the interconnect structure over and electrically connected to the conductive material (132).
	Therefore, it would have been obvious for those skilled in the art to modify process of Huang et al by forming & removing the first portion of the hydrophobic layer and forming metallization layers as being claimed, per taught Kung et al, to provide interconnection paths as being needed for semiconductor device.
►	With respect to claim 23, Huang et al and Kung et al discloses the hydrophobic layer comprises chemically bonding hydrophobic groups to the first dielectric.
►	With respect to claim 24, Huang et al and Kung et al discloses the hydrophobic layer comprising hydrophobic molecules disposed over and attracted to exposed hydroxyl group of the first dielectric layer.
Claim 12 is  rejected under 35 U.S.C. 103 as being unpatentable over Huang et al [US 2018/0350723] or  Kung et al [US 2020/0043477] as applied to claim 9 above in view of Khaderbad et al [US 2019/0164817]
►	With respect to claim 12, Huang et al and Kung et al substantially disclose the claimed method but are silent about wherein the metal precursor has a first selectivity for the metal as compared to the second dielectric layer before the flowing the monolayer precursor, wherein the metal precursor has a second selectivity for the metal as compared to the second dielectric layer after the flowing the monolayer precursor, the second selectivity being greater than the first selectivity.
	However, Khaderbad et al  (figs 1-44, text [0001]-[0095], more particular figs 16B-19B and text [0056]-[0062]) teaches using the metal precursor (material for forming metal 112) has a first selectivity for the metal as compared to the second dielectric layer (102/88/87) before the flowing the monolayer precursor, wherein the metal precursor has a second selectivity for the metal as compared to the second dielectric layer after the flowing the monolayer precursor, the second selectivity being greater than the first selectivity (text [1161]).
	Therefore, it would have been obvious for those skilled in the art to modify process of Huang et al or Kung et al by having the metal precursor as being claimed, per taught by Khaderbad et al, to provide an improved metal feature deposition in the opening with enhanced bottom-up manner by capillary condensation and reduced reduced void formation (see Khaderbad et al, text [0056] & [0061].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819